DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
The information disclosure statement submitted on 09/25/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuynck et al. (US 20110038401 A1) in view of Baks et al. (US 20180159203 A1).
Consider claim 1, Demuynck discloses a communication module (read as core modem assembly 10 for mobile cellular communication, figure 1, par [0004]-[0005] and [0010]) comprising: 
a baseband integrated circuit that performs processing of a baseband signal (read as Baseband module 40 contains the baseband components (analog and digital) 44 integrated on circuit board 42 for processing signals transmitted and received by the mobile communication device, figures 2 and 4, par [0012]-[0015]).; 
a radio frequency integrated circuit that performs processing of a radio frequency signal based on a control signal and a low frequency signal supplied from the baseband integrated circuit (read as RF module 20 contains the RF components 24 of a radio frequency transceiver integrated on substrate 22 for converting the baseband signal from baseband module to RF signal based on the controlling of control system of the core modem assembly for mobile cellular communication, figures 2 and 4, par [0012]-[0015]); 
a radiating element; a feed line that connects the radio frequency integrated circuit and the radiating element (read as core modem assembly for mobile cellular communication inherently comprising radiating element, such as antenna, which couples to the RF module 20 via wire/transmission line for delivering the signals, figure 1, par [0004]-[0005] and [0010])
a baseband ground plane connected to a ground terminal of the baseband integrated circuit (read as, for example, a layer of copper foil may be applied to the bottom surface of the substrate 42 to provide a ground plane 14 for electrically isolating the baseband components 44 from the RF module 20, figures 2 and 4, par [0013]);
a radio frequency ground plane arranged to overlap the baseband ground plane, the radio frequency ground plane serving as a return path of the feed line (read as the ground plane 26 overlaps the ground plane 14 and being a part of an shielded enclosure around the RF module 20 that dissipates the undesired electromagnetic signals emanating from the RF module 20, figures 3 and 4, par [0017] and [0020]);
first inter-ground connection circuit that connects the baseband ground plane and the radio frequency ground plane; and at least one second inter-ground connection circuit that connects the baseband ground plane and the radio frequency ground plane (read as the first and second signal lines of the first set of signal lines 84 between the ground plane 26 and ground plane 12, figures 2 and 4, par [0016] and [0021]), wherein 
a first connecting part between the baseband ground plane and the second inter-ground connection circuit (read as, for example, a second ball of the ball grid array 28 being physically between the ground 26 and signal lines 84 physically, figures 2 and 4, par [0015] and [0021]); a second connecting part (read as the third ball of the ball grid array 28, figures 2 and 4, par [0015] and [0021]).
the first connecting part and the second connecting part are arranged on a first side of a first imaginary straight line that passes a geometric center of the baseband ground plane and a second side of a second certain imaginary straight line that passes a geometric center of the radio frequency ground plane, respectively (read as socket 60 are formed on first and second sides of ground plane 26, the second and third ball of the ball grid array 28 corresponding to different first and second sides of the ground plane 26 (see figure 1) are arranged on the first and second side of the first and second imaginary straight line that passes a geometric center of the ground plane 26, respectively, see figures 1 and 2, par [0011] and [0015] and [0021]).
However, Demuynck discloses the claimed invention above but does not specifically disclose the second connecting part between the radio frequency ground plane and the second inter-ground connection circuit are arranged closer to respective edges of the baseband ground plane and the radio frequency ground plane than a third connecting part between the baseband ground and the first inter-ground connection circuit and a fourth connecting part between the radio frequency ground plane and the first inter-ground connection circuit.
Nonetheless, in related art, Baks discloses multilayer package substrate 110 comprising a connecting system between two ground planes 124 and 126, comprising five different inter-ground connection circuit and connecting parts such as vertical conductive vias between ground planes 124 and 126 that are passing through substrate 122, wherein the right-most connecting part and inter-ground connection circuit are closer to the edges of the ground planes 14 and 126 than others, see figure 1, par [0016]-[0020].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connecting system of Baks into the teachings of Demuynck to different inter-ground connecting parts as a way to reduce the size of side socket 60 for compact design.
Consider claim 5, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein the first inter-ground connection circuit connects inner parts of the baseband ground plane and the radio frequency ground plane (read as the connecting system between two ground planes 124 and 126, comprising five different inter-ground connection circuit and connecting parts such as vertical conductive vias between ground planes 124 and 126 that are passing through substrate 122, wherein the right-most connecting part and inter-ground connection circuit are closer to the edges of the ground planes 14 and 126 than others, see figure 1, par [0017]-[0020] of Baks).
Consider claim 6, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein the second inter-ground connection circuit connects the baseband ground plane and the radio frequency ground plane at their respective edges (read as the connecting system between two ground planes 124 and 126, comprising five different inter-ground connection circuit and connecting parts such as vertical conductive vias between ground planes 124 and 126 that are passing through substrate 122, wherein the right-most connecting part and inter-ground connection circuit are closer to the edges of the ground planes 14 and 126 than others, see figure 1, par [0017]-[0020] of Baks).
Consider claim 7, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein a first shortest distance from the second inter-ground connection circuit to a first edge of radio frequency ground plane is shorter than a second shortest distance from the first inter-ground connection circuit to a second edge of the radio frequency ground plane (read as the ground planes 124 and 126 having different edges, the distance between the different vias and different edges are different, the shortest distance would be shorter than the second shortest, figure 1, par [0017]-[0020] of Baks). 
Consider claim 8, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein the second inter-ground connection circuit comprises at least one conductor post (read as, for example, the vertical conductive vias, figure 1, par [0020] of Bakes).
Consider claim 9, as applied to claim 8 above, Demuynck, as modified by Baks, discloses as the ground planes 124 and 126 having different edges, the distance between the different vias and different edges are different, the shortest distance would be shorter than the second shortest (figure 1, par [0017]-[0020] of Baks) but does not specifically disclose discloses wherein the first shortest distance from the second inter-ground connection circuit to the first edge of radio frequency ground plane is 2.5 times a diameter of the conductor post of the second inter-ground connection circuit or lower. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the first shortest distance from the second inter-ground connection circuit to the first edge of radio frequency ground plane is 2.5 times a diameter of the conductor post of the second inter-ground connection circuit or lower, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Consider claim 10, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein a plurality of second inter-ground connection circuits are arranged along an edge corresponding to a short side of the radio frequency ground plane (read as, for example, the inter ground connections/parts would be along two different sides of the plane sides, see figures 1 and 2, par [0011] and [0015] and [0021]).
Consider claim 11, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein a plurality of second inter-ground connection circuits are arranged along two mutually adjacent edges of the radio frequency ground plane at substantially equal intervals (read as, for example, the inter ground connections/parts would be along two different sides of the plane sides with equal intervals as shown, see figures 1 and 2, par [0011] and [0015] and [0021]).
Consider claim 12, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein the baseband integrated circuit and the radio frequency integrated circuit are arranged on different multilayer substrates stacked on top of each other in a thickness direction (read as Baseband module 40 contains the baseband components (analog and digital) 44 integrated on circuit board 42 for processing signals transmitted and received by the mobile communication device, and RF module 20 contains the RF components 24 of a radio frequency transceiver integrated on substrate 22 for converting the baseband signal from baseband module to RF signal based on the controlling of control system of the core modem assembly for mobile cellular communication; circuit board 42 and substrate 22 overlays each other, figures 2 and 4, par [0012]-[0015]).
Consider claim 13, as applied to claim 1 above, Demuynck, as modified by Baks, discloses wherein the baseband integrated circuit and the radio frequency integrated circuit are arranged on a bottom surface of a common multilayer substrate (read as the RF and Baseband circuits are on one surface of substrate 12, which would be the top or bottom surface depends on the orientation of the substrate 12, figure 1, par [0010]-[0011]).

Consider claim 14, Demuynck discloses a communication module (read as core modem assembly 10 for mobile cellular communication, figure 1, par [0004]-[0005] and [0010]) comprising: 
a baseband integrated circuit that performs processing of a baseband signal (read as Baseband module 40 contains the baseband components (analog and digital) 44 integrated on circuit board 42 for processing signals transmitted and received by the mobile communication device, figures 2 and 4, par [0012]-[0015]).; 
a radio frequency integrated circuit that performs processing of a radio frequency signal based on a control signal and a low frequency signal supplied from the baseband integrated circuit (read as RF module 20 contains the RF components 24 of a radio frequency transceiver integrated on substrate 22 for converting the baseband signal from baseband module to RF signal based on the controlling of control system of the core modem assembly for mobile cellular communication, figures 2 and 4, par [0012]-[0015]); 
a radiating element; a feed line that connects the radio frequency integrated circuit and the radiating element (read as core modem assembly for mobile cellular communication inherently comprising radiating element, such as antenna, which couples to the RF module 20 via wire/transmission line for delivering the signals, figure 1, par [0004]-[0005] and [0010])
a baseband ground plane connected to a ground terminal of the baseband integrated circuit (read as, for example, a layer of copper foil may be applied to the bottom surface of the substrate 42 to provide a ground plane 14 for electrically isolating the baseband components 44 from the RF module 20; the inner row of the ball grid array 38 is used to connect to ground lines in the socket connector 60, figures 2 and 4, par [0013]);
a radio frequency ground plane arranged to overlap the baseband ground plane, the radio frequency ground plane serving as a return path of the feed line (read as the ground plane 14 overlaps the ground plane 26 and being a part of an shielded enclosure around the RF module 20 that dissipates the undesired electromagnetic signals emanating from the RF module 20, figures 3 and 4, par [0017] and [0020]);
a first inter-ground connection circuit that connects the baseband ground plane and the radio frequency ground plane (read as the first and second signal lines of the first set of signal lines 84 between the ground plane 26 and ground plane 12, figures 2 and 4, par [0016] and [0021]);
a baseband ground terminal that connects the baseband ground plane to a land of an external board (read as inner row of the ball grid array 38 is used to connect to ground lines in the socket connector 60, figure 2, par [0013]); and 
the first connecting part is placed on one side of an imaginary straight line that passes a geometric center of the radio frequency ground plane (read as socket 60 are formed on first and second sides of ground plane 26, the second and third ball of the ball grid array 28 corresponding to different first and second sides of the ground plane 26 (see figure 1) are arranged on the first and second side of the first and second imaginary straight line that passes a geometric center of the ground plane 26, respectively, see figures 1 and 2, par [0011] and [0015] and [0021]).
However, Demuynck discloses the claimed invention above but does not specifically disclose a radio frequency ground terminal; and a second inter-ground connection circuit that connects the radio frequency ground plane and the radio frequency ground terminal, wherein a first connecting part between the radio frequency ground plane and the second inter-ground connection circuit is placed closer to an edge of the radio frequency ground plane than a second connecting part between the radio frequency ground plane and the first inter-ground connection circuit.
Nonetheless, in related art, Baks discloses multilayer package substrate 110 comprising a connecting system between two ground planes 124 and 126, comprising five different inter-ground connection circuit and connecting parts such as vertical conductive vias between ground planes 124 and 126 that are passing through substrate 122, wherein the right-most connecting part and inter-ground connection circuit are closer to the edges of the ground planes 14 and 126 than others; additionally, the RF circuit elements such as transmission lines are terminated/grounded to ground plane, see figure 1, par [0016]-[0020] and [0044].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connecting system of Baks into the teachings of Demuynck to different inter-ground connecting parts as a way to reduce the size of side socket 60 for compact design.
Consider claim 15, as applied to claim 14 above, Demuynck, as modified by Baks, discloses wherein the second inter-ground connection circuit comprises at least one conductor post (read as, for example, the vertical conductive vias, figure 1, par [0020] of Bakes).
Consider claim 16, as applied to claim 14 above, Demuynck, as modified by Baks, discloses wherein the second inter-ground connection circuit comprises a first conductor post inside a first sealing resin layer, a via conductor inside a multilayer substrate, and a second conductor post inside a second sealing resin layer (read as, for example, first and second vertical conductive vias inside FR4 insulating layer 122 (fiberglass epoxy) of the multilayer substrate 100, figure 1, par [0016]-[0017] of Bakes).
Consider claim 17, as applied to claim 16 above, Demuynck, as modified by Baks, discloses wherein the via conductor is not connected to the baseband ground plane (read as, for example, the transmission feed line 112 which pass through the ground planes as shown in figure 1, par [0021] of Baks).
Consider claim 18, as applied to claim 17 above, Demuynck, as modified by Baks, discloses wherein the via conductor passes through an opening formed in the baseband ground plane (read as, for example, the transmission feed line 112 which pass through the openings of the ground planes as shown in figure 1, par [0021] of Baks).
Consider claim 19, as applied to claim 14 above, Demuynck, as modified by Baks, discloses wherein the first inter-ground connection circuit connects inner parts of the baseband ground plane and the radio frequency ground plane (read as, for example, the vertical conductive vias for connecting the ground planes 124 and 126, figure 1, par [0020] of Bakes).

Allowable Subject Matter
Claims 2-4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645